 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ARTHUR HARRIS,                                    No. 2:18-cv-2754-MCE-KJN PS
12                       Plaintiff,
13           v.                                         ORDER
14    XAVIER BECERRA, et al.
15                       Defendants.
16

17

18          On January 10, 2019, the court denied plaintiff’s motion to proceed in forma pauperis

19   based on an analysis of plaintiff’s income under the poverty guidelines, as well as plaintiff’s own

20   representation that he has a bank account with a balance of $26,000.00. (ECF No. 7.)

21          On January 22, 2019, plaintiff filed a motion for reconsideration as well as an

22   interlocutory appeal to the Ninth Circuit Court of Appeals. (ECF Nos. 11, 13.) Having carefully

23   reviewed plaintiff’s motion for reconsideration, the court finds no proper basis to reconsider its

24   prior decision denying the motion to proceed in forma pauperis. As such, the motion is denied.

25          The Ninth Circuit Court of Appeals will consider plaintiff’s interlocutory appeal on

26   whatever schedule it deems appropriate. However, plaintiff is cautioned that unless the Ninth

27   Circuit issues a formal stay, this court’s order requiring payment of the filing fee within 28 days

28   of the January 10, 2019 order remains in full effect. Failure to timely pay the filing fee may result
                                                        1
 1   in a recommendation that the action be dismissed pursuant to Federal Rule of Civil Procedure

 2   41(b).

 3            Accordingly, plaintiff’s motion for reconsideration (ECF No. 13) is DENIED.

 4            IT IS SO ORDERED.

 5   Dated: January 25, 2019

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
